Citation Nr: 1139731	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable disability rating for residuals of removal of pterygium of the right eye, including on an extraschedular basis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to February 1954. 

This case has a long and complicated procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal of an April 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an April 1993 rating decision, the RO denied the Veteran's claims of entitlement to a compensable disability rating for service-connected residuals of removal of pterygium of the right eye and entitlement to a TDIU.  

In March 1996, the Board held that a compensable disability rating for residuals of removal of pterygium of the right eye and a TDIU were not warranted.  The Veteran appealed the matter to the United States Court of Veterans' Appeals (Court).

On October 16, 1997, the Court vacated the March 1996 Board decision and remanded the matter.  In October 1998, the Board again denied entitlement to a compensable disability rating for residuals of removal of pterygium of the right eye and a TDIU.  However, in January 1999, the Board vacated the October 1998 because it was based on an incomplete review of the record. 

In March 1999, the Board remanded the matter for additional evidentiary development.  In February 2000, the Board remanded the matter for additional procedural development.  In November 2000, the Board denied the Veteran's claims.  In July 2001, the Court vacated the November 2000 Board decision.   In May 2002, the Board remanded the matter to afford the Veteran a hearing.  

In September 2002, the Veteran presented testimony before a member of the Board who is no longer at the Board.

In June 2003 and April 2005, the Board remanded the matter for additional development.  In September 2006, the Board remanded the matter to afford the Veteran a hearing.  

A videoconference Board hearing was held before the undersigned Acting Veterans Law Judge in April 2007. 

In April 2010, the Board remanded the matter for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Specifically, the RO had been instructed to afford the Veteran an eye examination and for the examiner to opine as to the etiology of his eye disorder.  This was accomplished in May 2010.  Additionally, the RO was to consider extraschedular referral, which was achieved in a June 2010 supplemental statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The loss in visual acuity attributable to the service-connected pterygium is no worse than 20/40.

2.  Service connection is in effect for bilateral hearing loss, evaluated as 20 percent disabling; sarcoidosis of the lymph nodes, evaluated as 10 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; residuals of a pterygium of the right eye, evaluated as noncompensable; and pulmonary sarcoidosis, evaluated as noncompensable.

3.  The record does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the residuals of the removal of a right eye pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.31, Codes 6034, 6077 (in effect prior to December 10, 2008). 

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist & Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent letters in February 2003, September 2003, July 2005, and May 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The May 2008 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued by means of the February 2003, September 2003, July 2005, and May 2008 communications, and the claim was thereafter readjudicated, most recently in June 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, his statements in support of the claim are of record, including testimony provided at hearings in September 2002 and April 2007.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran alleges entitlement to a compensable disability rating for residuals of removal of pterygium of the right eye, either on a schedular or extraschedular basis.  He has testified that his eye disability has resulted in decreased visual acuity and precluded his ability to maintain employment as a truck driver.  

A review of the service treatment record demonstrates surgical removal of a  pterygium from the right eye in August 1951 and February 1952.  The cornea was not involved and there was no impairment of vision as a result of the operations.  His vision upon induction was 20/200 and was approximately the same upon discharge.

Service connection for residuals of removal of pterygium, right eye, was granted in July 1954.  A noncompensable evaluation was assigned, and that evaluation has been continued in subsequent rating actions.  The current claim on appeal was received in February 1992.  The matter at issue is the current severity of the Veteran's current residuals of removal of pterygium of the right eye, to include whether decreased visual acuity is encompassed in these residuals.

In November 1992, a private physician indicated that the Veteran had failed his truck driver's license renewal because of the decreased vision in his right eye.  His best vision in the right eye was 20/400.  The Veteran's vision was also limited due to a cataract.

In March 1993, the Veteran was afforded a VA examination.  At that time, he had uncorrected visual acuity of hand movement at 10 feet.  Corrected visual acuity was 20/100 and uncorrected visual acuity was 20/30 in the right eye.  There was decreased acuity partially due to cornea scarring and the examiner indicated that the "cornea scarring contributes to about a 20/40 acuity, no etiology found for further decrease in acuity."

In August 1994 and July 1996, a private treatment provider submitted that the Veteran's best corrected vision was 20/300 for the right eye and 20/25 for the left eye.  He also had a cataract on the right eye and an old pterygium scar on his right cornea.

In May 1999, the Veteran was afforded an additional VA examination. Corrected visual acuity was measured at 20/200 in the right eye and 20/20 in the left eye. There was no diplopia or visual field deficit present.  The examiner noted a ptergium scar onto the nasal aspect of the cornea, with no scar tissue in the line of sight.  The central fundus was within normal limits.  The examiner stated that the pterygium was not responsible for decreased visual acuity secondary to scar tissue.  While it was possible that part of the decrease in right eye visual acuity was attributable to high astigmatism secondary to pterygium, the examiner believed that the Veteran could see better in his right eye that what he reported.

Upon VA examination dated in January 2004, the Veteran's best corrected acuity was hand motions at two feet in the right eye and 20/25 in the left eye.  Best corrected near acuity was hand motions at two feet in the right eye and 20/20 in the left eye.  The examiner indicated that he was uncertain as to the etiology of the Veteran's decreased visual acuity in his right eye.  There was a pterygium scar right nasal cornea; however, the right eye decreased visual acuity was not secondary to the pterygium or the pterygium surgery.  The examiner also noted that the Veteran was diagnosed with glaucoma in 2002 and he opined that the glaucoma was not related to the pterygium.

VA examination in January 2006 reflects diagnoses of glaucoma and refractive error.  Visual acuity was hand motions at three feet in the right eye.

In April 2007, a private treatment provider indicated that the Veteran had been his patient since October 2001 and had history of aching eyes.  Visual acuity was light perception in the right eye and 20/25 in the left eye.  The Veteran also had significantly reduced fields of vision in his right eye by confrontational testing.  Intra-ocular pressures were 22mm/Hg in the right eye and 16mm/Hg in the left eye.  The private treatment provider opined that the basis of the Veteran's vision loss in his right eye was probably central retinal artery occlusion (CRAO), but the discomfort he experienced could be related to sarcoidosis.  Additionally, the recurrent pterygium could cause significant astigmatism that causes distorted vision.  However, the major cause of the Veteran's decreased right eye visual acuity was an old CRAO.  The examiner also noted that whether this was directly or indirectly related to the Veteran's sarcoidosis was impossible to say because it occurred before his initial evaluation of the Veteran.  

In February 2008, the Veteran was afforded an additional VA examination.  Best corrected visual acuity was hand motions at five feet in the right eye. Best corrected visual acuity in the left eye was 20/20 near and 20/25 far.  The examiner opined that the Veteran's right eye visual acuity was most likely not related to a pterygium, the removal of the pterygium, or sarcoidosis.  He explained that the corneal scar on the right eye secondary to the pterygium surgery was 4mm. onto the corneal surface and not in the visual axis.  The most comon ocular involvement noted with sarcoidosis was uveitis and iritis and there was no evidence that the Veteran has experienced either condition.  The removal of the pterygium most likely resulted in astigmatism and is most likely not related to cataracts or glaucoma.  

In response to the April 2010 remand instruction, the matter was forwarded for clarification to a VA examiner.  The Veteran's VA treating physician reviewed the claims folder and indicated that he had evaluated the Veteran within the past 12 months, in September 2009 and March 2010; accordingly, an additional physical examination was unnecessary.  The examiner noted that the Veteran's eye condition had not changed since the February 2008 VA examination.  The Veteran's best corrected acuity was count fingers at five feet in the right eye and 20/40 in the left eye.  The best corrected near acuity was count fingers at five feet in the right eye and 20/30 in the left eye.  The examiner reiterated that the Veteran's visual acuity of count fingers at five feet in the right eye was not related to pterygium, removal of a pterygium or sarcoidosis.  The corneal scar on the right eye secondary to the pterygium surgery is 4mm. onto the corneal surface and not in the visual axis.  The most comon ocular involvement noted with sarcoidosis was uveitis and iritis and there is no evidence that the Veteran has experienced either condition.  Additionally, the Veteran's service-connected residuals of pterygium removal were not a contributing factor in his ability to secure gainful employment because it was a non-factor in his current visual status and conditions.   

Upon review of the aforementioned, the Board finds that a compensable disability rating is not warranted for the Veteran's residuals of a right eye pterygium removal, either on a schedular or extraschedualr basis, as will be discussed below.  

The Board notes that in December 2008, the eye regulations were revised. 73 Fed. Reg. 66543(Nov. 10, 2008).  The new regulations, however, only apply to applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim was received in February 1992, only the old regulations apply.

The Veteran's service-connected residuals of pterygium removal of the right eye have been rated under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6034 (in effect prior to December 10, 2008).  Under Diagnostic Code 6034, pterygium is to be rated on loss of vision, if any.  In order to qualify for a 10 percent rating under Diagnostic Code 6034, there must be loss of vision upon which to evaluate the condition. 

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. 

Under Diagnostic Code 6079, a noncompensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  Diagnostic Codes 6078 and 6079.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  Diagnostic Code 6078.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.   38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.

At its worst, the Veteran's best corrected visual acuity was "count fingers" at five feet in the right eye and 20/40 in the left eye.  However, in spite of this decreased vision, he does not warrant a compensable evaluation because the majority of his vision loss has not been attributed to the service-connected disability.  Indeed, in March 1993, the VA examiner opined that the loss in visual acuity attributable to the service-connected pterygium was no worse than 20/40, which does not meet the criteria for a compensable evaluation.  In 2007, the Veteran's private treatment provider opined that the major cause for the Veteran's decreased right eye visual acuity was an old CRAO.  Finally, VA examiners in 1999, 2004, 2008, and 2010 have opined that the Veteran's decreased vision is not related to pterygium, removal of a pterygium or sarcoidosis.  Thus, when accounting for only the portion of right eye decreased visual acuity attributed to the service-connected disability at issue, only a noncompensable evaluation is warranted, and the claim for an increased rating must be denied on a schedular basis.

The Board has also given consideration as to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate.  A compensable evaluation in excess of that assigned is provided for certain manifestations of visual disabilities, but the medical evidence reflects that the currently manifested visual disorders are not attributable to the service-connected removal of a pterygium.  Moreover, the diagnostic criteria adequately describe the severity and symptomatology of the service-connected residuals (i.e., decreased visual acuity) of removal of pterygium of the right eye.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the competent evidence does not show that the Veteran's residuals of removal of pterygium of the right eye warrant a compensable disability rating, and no higher, during the course of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the Veteran's residuals of removal of pterygium of the right eye does not meet the criteria for a compensable disability rating; therefore, the claim is denied.   In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Individual Unemployability 

The Veteran alleges entitlement to a TDIU because his decrease in visual acuity precludes him for passing a vision test required in order to get his truck driver's license.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

The Veteran is currently service-connected for bilateral hearing loss, evaluated as 20 percent disabling; sarcoidosis of the lymph nodes, evaluated as 10 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; residuals of a pterygium of the right eye, evaluated as noncompensable; and pulmonary sarcoidosis, evaluated as noncompensable.  The Veteran's total combined disability rating is 10 percent, effective as of February 27, 1954, and 40 percent effective as of March 10, 2006.   Thus, he has not met the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, a VA social and industrial survey was conducted in May 1999.  It was reported, by acquaintances and by the Veteran himself, that he had lost his CDL in 1992, and was unqualified to do any other work due to lack of training, education, and age.  The social worker who conducted the survey stated that the veteran was only suited to performing labor jobs, and that his abilities were limited.  "His forced retirement from the employment he could engage in was directly related to his vision problem which was adjudicated as service connected."  

In support of his claim, the Veteran has testified and submitted statements from previous employers indicating that his vision renders him unable to acquire a truck driver's license.  

In August 1998, the Veteran submitted a statement from Lenk Transportation indicating that he was not employable by that company because he was unable to pass the eye test.  The letter also indicated that the because of the Veteran's numerous years of trucking experience he would make a valuable asset to the company.   

In August 1998 and May 2008, the Veteran also submitted a statement form Whatley  contract carriers, Inc. indicating that he could not pass his vision exam for his commercial drivers' license and could no longer continue to drive for the company.  The Veteran had been a contract driver for Whatley from August 1990 to April 1992.  

Notwithstanding the Veteran's allegations that his visual acuity precludes him from securing and maintaining employment, by means of this decision the Board has concluded that the decrease in visual acuity is not attributable to the Veteran's service-connected residuals of removal of pterygium of the right eye.  In this respect, in 2010 a VA examiner specifically opined that Veteran's service-connected residual of pterygium removal was not a contributing factor to his ability to secure gainful employment.  That examiner went on to describe the service-connected disability as "a non-factor" with respect to the Veteran's current visual status.   

Despite the Veteran's allegations, the evidence does not indicate that his service connected disabilities have rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating. 

For the foregoing reasons, an award of a TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990).


ORDER

A compensable disability rating for residuals of removal of pterygium of the right eye, including on an extraschedular basis, is denied. 

A total disability rating based on individual unemployability, including on an extraschedular basis, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


